                 IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF TENNESSEE WINCHESTER DIVISION

  Ashton Hughes,                               )
  Joshua VanDusen,                             )
  Shannon Helmers, and                          )
  Charles Dodson,                              )
                                               )
          Plaintiffs,                          )       No. 4:19-CV-00028-CLC-SKL
  v.                                           )
                                               )       JURY DEMAND
  Denise Jackson and,                          )
  RVshare, LLC.,                               )
                                               )
          Defendants.                           )


       RULE 26(a)(3)(A)(i) FINAL WITNESS LIST OF DEFENDANT RVSHARE, LLC


        Pursuant to Rule 26(a)(3)(A)(i) of the Federal Rules of Civil Procedure, the Scheduling

 Order of October 21, 2019, and the Order of November 23, 2020, Defendant RVshare, LLC

 (hereinafter “RVshare”) submits the witness list below. RVshare reserves the right to update or

 amend this witness list as necessary as discovery progresses and as additional information becomes

 available. RVshare further reserves the right to rely upon the testimony of any witnesses listed or

 disclosed by the Plaintiffs as rebuttal witnesses and further reserves the right to add rebuttal

 witnesses as such witnesses may become necessary.


        RVshare expects to present the following witnesses:


        None at this time.


        RVshare may call the following witnesses if the need arises:

            1.      Plaintiff Ashton Hughes;

            2.      Plaintiff Joshua VanDusen;

            3.      Plaintiff Shannon Helmers;

                                            7557262v.11

Case 4:19-cv-00028-CLC-SKL Document 72 Filed 12/14/20 Page 1 of 3 PageID #: 322
          4.    Plaintiff Charles Dodson;

          5.    Defendant Denise Jackson;

          6.    Anissa Duckett
                (423) 381-4152
                410 Ridge Road
                Decatur, TN 37322;

          7.    Justin Townley, Service Manager at National Indoor RV Center
                (770) 979-4051
                1350 Hurricane Shoals Rd. NE
                Lawrenceville, GA 30043;

          8.    Gary Fischer, Kel Executive Services
                North Richland Hills, TX;

          9.    Robert Enckhausen, Kel Executive Services
                South Lake, TX;

          10.   Mark Stacey and/or Angelique Stacey
                (770) 912-8136
                (404) 702-9543
                1023 Bench Mark Drive
                McDonough, GA 30252-6650;

          11.   William Keogh and/or Meggie Anne Keogh
                (720) 232-0038
                (706) 464-9889
                1803 Westwind Court
                League City, TX 77573
                5856 Fornof Road
                Columbus, GA 31909;

          12.   Mike DeHarde, US Forensic
                (504) 831-7701
                3201 Ridgelake Dr.
                Metairie, LA 70002;

          13.   Taylor Runyan Lee, U.S. Naval Research Laboratory
                (601) 215-1193
                25860 Highway 43
                Picayune, MS 39466;

          14.   Witnesses listed in RVshare’s initial disclosures, discovery responses, and
                expert disclosure(s);

          15.   Witnesses listed in Plaintiffs’ initial disclosures, discovery responses, and Final
                                         7557262v.12

Case 4:19-cv-00028-CLC-SKL Document 72 Filed 12/14/20 Page 2 of 3 PageID #: 323
                    Witness List(s);

            16.     Witnesses listed in Defendant Denise Jackson’s initial disclosures, discovery
                    responses, and Final Witness List(s).




                                Respectfully submitted this 14th day of December, 2020.

                                        COPELAND, STAIR, KINGMA & LOVELL, LLP

                                        /s/ G. Graham Thompson
                                        ANGELA CIRINA KOPET, BPR 017921
                                        G. GRAHAM THOMPSON, BPR 034467
                                        735 Broad Street, Suite 1204
                                        Chattanooga, TN 37402
                                        Phone: 423-713-7075
                                        Fax: 423-648-2283




                                CERTIFICATE OF SERVICE

         This is to certify the foregoing was filed electronically and that the notice of this filing
 will be sent by operation of the Court’s electronic filing system to all parties indicated on the
 electronic filing receipt.



        This 14th day of December, 2020,


                                        COPELAND, STAIR, KINGMA & LOVELL, LLP


                                        /s/ G. Graham Thompson

 735 Broad Street, Suite 1204
 Chattanooga, TN 37402




                                              7557262v.13

Case  4:19-cv-00028-CLC-SKL Document 72 Filed 12/14/20 Page 3 of 3 PageID #: 324
 7035222v.1
